Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because “elongated contact sheets 34” are described to “lie against the PTC element 2 at the front end” (¶ 35). Figure 4 depicts a contact sheet 34 in contact with a lower surface of the PTC element 2; Figure 6 depicts a contact sheet 34 in contact with a side surface of the PTC element 2, and an unidentified layer is sandwiched between contact sheet 34 and upper insulating layer 38. This unidentified layer is absent from Figure 4. Moreover, the near side of the PTC element 2 in Figure 4 appears tapered to a sharp edge, which is inconsistent with Figure 6.

Further, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of PTC heating elements... in a single cage,” as recited in claim 21, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The examiner politely requests clarification and/or correction.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 9, 11 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-12 of copending Application No. 16/828,292 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 9, in substance, merely broaden the scope of the ‘292 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 3, lines 1-2, “lugs, assigned to the conductor paths” (Exr’s emphasis) includes an apparently unwarranted departure from conventional terminology in the usage of “assigned,” and therefore renders the claim indefinite. The lugs are electrically connected to the conductor paths, a structural relation equivalent to that recited in claim 4, line 2, as “lug, ...electrically conductively connected to the shielding” (Exr’s emphasis). For the sake of consistent usage of appropriate terminology, the former term should be amended to conform to the latter. Claims 3, 9 and 11 contain analogous deficiencies.
	In claim 4, line 3, “the terminal lugs” should instead be “the electrical terminal lugs.”
In claim 5, lines 2-3, “in a heat-conducting manner in such a manner” appears to contain an editing error at least. “[I]n a heat-conducting manner” should evidently be deleted. The single disclosed instance of structural elements combined in a “heat-conducting” manner refers to physical contact (¶ 9 of the PGPub), which is not true of the recited “shielding... spaced apart... from a heat-emitting surface.”
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a U-shaped receptacle in which the shielding is accommodated in an electrically conductive manner” (Exr’s emphasis) in claim 18. The “U-shaped receptacle” is generic because it offers no information regarding how it “accommodates” a shielding element.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. 10,429,099 to Bohlender et al (B1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As recited in claim 1, B1 discloses, at figures 2, 5 & 9; 6:31 – 7:3, 7:47 – 59 & 9:27-50 (“column:lines”), “at least one PTC element [120, figs. 11-12]... two conductor paths [130, figs. 10-12]... connected to the PTC element [120], and... provided with connection elements [42] for the electrical connection of the PTC element [120]; and electromagnetic shielding [110, 112] which is formed from a fluid-permeable metal structure [see 9:48-50] which surrounds the PTC heating element [120] and the conductor paths [130].”
As recited in claim 2, B1 discloses “the PTC element [120] and the conductor paths [30] are [enclosed], ...in a fluid-tight manner, in a heating element housing [48, 124, 134; see figs. 11, 12 & 10:34-55].”
As recited in claim 5, B1 discloses “shielding [110, 112]... spaced... from a heat-emitting surface [124, outer surface] of the PTC element [120],” and the gap “between the heat-emitting surface [124] and the shielding [110, 112],” i.e., in the circulation chamber 14, allows fluid to flow. And 
As in claim 6, B1 discloses “the heat-emitting... outer surface [124, 137]... accommodates the PTC element [120] and the connector paths [130] in a fluid-tight manner” (figs. 11 & 12, 10:34-55).

Claim Rejections - 35 USC § 103
Claims 3, 4, 9-13, and 19-21 are rejected under 35 U.S.C. 103 as being obvious over B1 in view of US PG Pub. 2015/0215994 to Bohlender et al (B2) and US Pat. 6300597 to Lee (Lee).
B1 also discloses additional subject matter recited in independent claim 9, which includes “a housing which forms a circulation chamber [14, fig. 9] and a [sealed] connection chamber [56, fig. 9], wherein a partition [22, figs. 1-3, 6:42-47] separating the circulation chamber [14, fig. 9, 6:31-38] from the connection chamber [56, fig. 5, 7:47-58] is penetrated by the connection elements [42, figs. 1 & 3, 7:18-24] of the... PTC heating element [40].”
Claim 9 differs from B1 only in calling for the “partition... [to also be] penetrated by... a shielding terminal lug, which is electrically connected to the shielding.”
Claim 9 thus requires, unlike claim 1, that the shielding 110, 112 taught by B1, be moved from the housing exterior (fig. 9), to the circulation chamber 14 of B1 (fig. 9). I.e., a shielding terminal lug would penetrate such a partition parallel to the connection elements if the shielding is within the circulation chamber 14 (B1), surrounding just the PTC heating elements 40 (figs. 5 & 9), in which case a shielding lug must penetrate the partition 22 to reach a grounded circuit connector in the connection chamber 56, as recited.
B2 discloses, at Figs. 1 & 2, and ¶¶ 38 & 39, shielding 318, 320 surrounding a PTC heating element 302, 306, 308, 316. 
Moreover, Lee discloses electric heater shielding 74a, 74b formed of wire mesh, with a connector 78, and wire spacing adjusted to the particular frequency to be blocked (figs. 3A & 3B and 4:3-30). It would have been obvious to replace shielding 110, 112 of B1 with the wire mesh shielding 74a, 74b of Lee, enclosing only the PTC heating elements 40 of B1, after the manner of B2, to minimize the weight and size of the heating device while maintaining the EM shielding effect (1:65-67). And it would have been obvious to implement the terminal 78 of Lee as a shielding lug penetrating into the connection chamber 56 of B1, to allow the shielding to be connected to ground (Lee, 4:14-19).
Claim 10, equivalent to claim 2, is already met by B1, as discussed in the rejection of claim 2 above.
Note that claims 11 and 12, equivalent to claims 3 and 4 which depend from claim 1, differ from B1 in calling for “electrical terminal lugs [that]... project over the shielding... in parallel alignment with one another” (Exr’s emphasis), and a “shielding terminal lug [that] extends parallel to the terminal lugs [and] projects over the shielding.” With the modification of B1 required by claim 9, claims 3 and 4, with claims 11 and 12, are met as a matter of course. 
	As recited in claim 13, because all of the shieldings are grounded, they will be connected to a common conductor leading to ground, which is therefore a “conductor rail.”
As recited in claim 19, B1 discloses, at fig. 8 and 9:5-23, “a printed circuit board [106, 108]... provided in the connection chamber [56], which... connects the terminal lugs  of... PTC heating elements [40] to one another.”
Regarding claim 20, because grounded shieldings are connection to a “conductor rail” in the connection chamber 56, the printed circuit board 106, 108 of B1 provided in the connection chamber 56 would also connect shielding terminal lugs  to one another,” 
	Regarding claim 21, B1 already discloses a plurality of PTC heating elements in a single external cage 110, 112 (fig. 9), and therefore that a single cage assembly effectively shields a plurality of PTC heating elements 40. Since B2 and Lee suggest a shielding cage inside the circulation chamber 14, it would have been obvious to enclose a plurality of PTC heating elements in a single internal shielding cage to simplify its construction.

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Allowable Subject Matter
Claims 7, 8 and 14-18  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        7/28/22